Citation Nr: 0935354	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1963 to September 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
decisional letter of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran's recurrent tinnitus is perceived bilaterally.

2. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; the record does not 
suggest that schedular criteria are inadequate to rate the 
Veteran's tinnitus.


CONCLUSION OF LAW

The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (Code) 6260 
(2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 (2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Because there is no reasonable 
possibility that further notice or assistance would aid in 
substantiating this claim, any VCAA notice or assistance 
deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

B.	Factual Background, Legal Criteria, and Analysis

An April 2003 rating decision granted the Veteran service 
connection and a single 10 percent rating for bilateral 
tinnitus, effective from June 20, 2002.  In May 2005, the 
Veteran filed a claim for increased compensation, arguing 
that he was entitled to separate 10 percent ratings for each 
ear, rather than the single 10 percent rating assigned, as 
per Smith v. Nicholson, 19 Vet. App. 63 (2005).  In a June 
2005 decisional letter, the RO determined it had interpreted 
the law correctly and continued the single 10 percent 
evaluation.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 13, 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version also, 
specifically, prohibits a schedular rating in excess of a 
single 10 percent rating for tinnitus, however perceived, the 
Veteran's claim for an increased rating, to include 
assignment of separate 10 percent ratings for each ear for 
his service-connected tinnitus, must be denied under both the 
new and old versions of the regulation.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation suggesting that 
a schedular evaluation would be inadequate or that the 
disability picture presented is exceptional (the symptoms and 
impairment shown are encompassed by the schedular criteria).  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Consequently, referral for extraschedular 
consideration is not indicated.  As the disposition of this 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


